Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 1 of 20




                     EXHIBIT 3
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 2 of 20




                                                                UNITED STATES
                                     SECURITIES AND EXCHANGE COMMISSION
                                                            WASHINGTON, D.C. 20549


                                                                     FORM 8-K

                                                             CURRENT REPORT
                                                         Pursuant to Section 13 or 15(d) of
                                                       the Securities Exchange Act of 1934
                                  Date of Report (Date of earliest event reported): January 31, 2019


                                                              ZENDESK, INC.
                                                  (Exact name of Registrant as Specified in Its Charter)



                    Delaware                                               001-36456                                           XX-XXXXXXX
          (State or Other Jurisdiction                                   (Commission                               (IRS Employer Identification No.)
                of Incorporation)                                        File Number)

                             1019 Market Street
                         San Francisco, California                                                                  94103
                  (Address of Principal Executive Offices)                                                        (Zip Code)
                                            Registrant’s Telephone Number, Including Area Code: 415.418.7506


                                             (Former Name or Former Address, if Changed Since Last Report)


Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the
following provisions (see General Instruction A.2. below):
 o       Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
 o       Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)
 o       Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))
 o       Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of
the Securities Exchange Act of 1934. Emerging growth company ¨


If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨
Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 3 of 20
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 4 of 20


Item 2.02. Results of Operations and Financial Condition.


         On February 5, 2019, Zendesk, Inc. (the “Company”) issued a press release announcing its results for the quarter and fiscal year ended
December 31, 2018. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by
reference. The Company also issued a letter to its shareholders announcing its financial results for the quarter and fiscal year ended December 31,
2018 (the “Shareholder Letter”). The full text of the Shareholder Letter is attached as Exhibit 99.2 to this Current Report on Form 8-K and is
incorporated herein by reference. The information in this Item 2.02 (including Exhibits 99.1 and 99.2) shall not be deemed “filed” for purposes of
Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall
it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act,
regardless of any general incorporation language in such filing.


Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of
Certain Officers.

           On February 1, 2019, Dana Stalder notified the Company’s Board of Directors (the “Board”) of his intent not to stand for reelection as a
Class II Director of the Company upon the expiration of his current term, which expires at the Company’s 2019 Annual Meeting of Stockholders. Mr.
Stalder’s decision not to stand for reelection is not a result of any disagreement with the Company on any matter relating to the Company’s
operations, policies or practices.

          On January 31, 2019, the Board appointed Thomas Szkutak to the Board as a Class III director, with a term expiring at the Company’s 2020
annual meeting of stockholders. Concurrent with his election as a director of the Company, Mr. Szkutak was appointed to the Nominating and
Corporate Governance Committee and Audit Committee of the Board.

           There are no arrangements or understandings between Mr. Szkutak and any other persons pursuant to which he was selected to serve as
a director. Additionally, there are no transactions involving the Company and Mr.
Szkutak that the Company would be required to report pursuant to Item 404(a) of Regulation S-K.

           Mr. Szkutak will be entitled to receive compensation for his Board service in accordance with the Company’s standard compensation
arrangements for non-employee directors pursuant to the Company’s Amended and Restated Non-Employee Director Compensation Policy (the
“Non-Employee Director Compensation Policy”), which is filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on May 1, 2018, as adjusted by the Board from time to time. Additionally, as set forth in the Non-Employee
Director Compensation Policy and in connection with Mr. Szkutak’s appointment, the Company expects that the Board will grant Mr. Szkutak
restricted stock units having a fair market value equal to $200,000 (pro-rated for the amount of time remaining until the anniversary of the most
recent annual meeting of stockholder), based on the average closing price of the Company’s common stock over the 30 trading days prior to the
date of grant. The Company has also entered into its standard form of Indemnification Agreement with Mr. Szkutak in connection with his
appointment to the Board.

Item 7.01. Regulation FD Disclosure.
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 5 of 20



          On February 5, 2019, Mikkel Svane, Chief Executive Officer of the Company, will make the graphic included with this Current Report on
Form 8-K as Exhibit 99.3 available to the public. The graphic and the investor deck will also be available for viewing at the Company’s investor
website, investor.zendesk.com, although the Company reserves the right to discontinue that availability at any time.

          The information in this Item 7.01 (including Exhibit 99.3) shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or
otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act, or the
Exchange Act, regardless of any general incorporation language in such filing.


Item 9.01. Financial Statements and Exhibits.


(d) Exhibits

99.1 Press Release issued by Zendesk, Inc., dated February 5, 2019.

99.2 Letter to Shareholders, dated February 5, 2019.

99.3 February 2019 Update, dated February 5, 2019.
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 6 of 20



                                                                  Exhibit Index




Exhibit No.      Description
99.1            Press Release issued by Zendesk, Inc., dated February 5, 2019.
99.2            Letter to Shareholders, dated February 5, 2019.
99.3            February 2019 Update, dated February 5, 2019.
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 7 of 20



                                                                  SIGNATURES

      Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by

the undersigned thereunto duly authorized.




                                                                           Zendesk, Inc.
                                                                           (Registrant)


                                                                           By:            /s/ Elena Gomez
                                                                                          Elena Gomez
                                                                                          Chief Financial Officer
                                                                                          (Principal Financial and Accounting Officer)

February 5, 2019
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 8 of 20



                                                                                                                                          Exhibit 99.1
ZENDESK ANNOUNCES FOURTH QUARTER AND FULL FISCAL YEAR 2018 RESULTS
Highlights:
•     Fourth quarter revenue increased 41% year over year to $172.2 million
•     Fourth quarter GAAP operating loss of $36.5 million and non-GAAP operating income of $4.8 million
•     Full year 2018 revenue increased 39% year over year to $598.7 million
•     Full year 2018 GAAP operating loss of $137.9 million and non-GAAP operating income of $3.5 million
•     Thomas Szkutak, former Amazon.com chief financial officer, joins board of directors
SAN FRANCISCO - February 5, 2019 - Zendesk, Inc. (NYSE: ZEN) today reported financial results for the fiscal quarter and full fiscal year ended
December 31, 2018, and announced the appointment of former Amazon.com chief financial officer Thomas Szkutak to its board of directors.

A Shareholder Letter with more commentary on the results is available on the Zendesk investor relations website at https://investor.zendesk.com.
All results and guidance are based on the revenue recognition standard ASC 606.
Results for the Fourth Quarter 2018
Revenue was $172.2 million for the quarter ended December 31, 2018, an increase of 41% over the prior year period. GAAP net loss for the quarter
ended December 31, 2018 was $33.3 million, and GAAP net loss per share (basic and diluted) was $0.31. Non-GAAP net income was $11.2 million,
and non-GAAP net income per share (basic) was $0.10, and non-GAAP net income per share (diluted) was $0.10 . Non-GAAP net income excludes
approximately $36.9 million in share-based compensation and related expenses (including $3.6 million of employer tax related to employee stock
transactions and $0.4 million of amortization of share-based compensation capitalized in internal-use software), $6.1 million of amortization of debt
discount and issuance costs, $2.2 million of acquisition-related expenses, and $2.2 million of amortization of purchased intangibles. GAAP net loss
per share for the quarter ended December 31, 2018 was based on 107.4 million weighted average shares outstanding (basic and diluted), and non-
GAAP net income per share for the quarter ended December 31, 2018 was based on 107.4 million weighted average shares outstanding (basic) and
113.7 million weighted average shares outstanding (diluted).

Results for the Full Fiscal Year 2018
Revenue was $598.7 million for the year ended December 31, 2018, an increase of 39% over the prior year period. GAAP net loss for the year ended
December 31, 2018 was $131.1 million, and GAAP net loss per share (basic and diluted) was $1.24. Non-GAAP net income was $23.0 million, non-
GAAP net income per share (basic) was $0.22, and non-GAAP net income per share (diluted) was $0.21. Non-GAAP net income excludes
approximately $129.9 million in share-based compensation and related expenses (including $8.9 million of employer tax related to employee stock
transactions and $1.5 million of amortization of share-based compensation capitalized in internal-use software), $18.8 million of amortization of debt
discount and issuance costs, $6.8 million of acquisition-related expenses, and $4.8 million of amortization of purchased intangibles. GAAP net loss
per share for the year ended December 31, 2018 was based on 105.6 million weighted average shares outstanding (basic and diluted), and non-
GAAP net income per share for the year ended December 31, 2018 was based on 105.6 million weighted average shares outstanding (basic) and
111.7 million weighted average shares outstanding (diluted).

Appointment of Thomas Szkutak to Board of Directors

Zendesk appointed Thomas Szkutak to its board of directors, effective January 31, 2019. Tom was previously the senior vice president and chief
financial officer of Amazon.com, Inc. from October 2002 to June 2015. He currently serves as a member of the board of directors of Intuit Inc. and
athenahealth, Inc. Szkutak also serves as an advisor and operating partner of Advent International, a global private equity firm.

“Tom knows firsthand how to manage and scale a high-growth company,” said Mikkel Svane, Zendesk chief executive officer, chairman and
founder. “Together with our diverse and talented board, he will use his experience to help guide us to become a multibillion-dollar revenue company
over the long-term.”

“I’m proud to be joining at a time when Zendesk has major opportunities ahead of it,” Szkutak said. “With the launch of its open and flexible CRM
platform, Zendesk is well-positioned to move upmarket and into the broader customer experience and CRM market.”
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 9 of 20




Outlook
As of February 5, 2019, Zendesk provided guidance for the quarter ending March 31, 2019 and for the year ending December 31, 2019.
For the quarter ending March 31, 2019, Zendesk expects to report:
•        Revenue in the range of $178.0 - 180.0 million
•        GAAP operating income (loss) in the range of $(44.0) - (42.0) million, which includes share-based compensation and related expenses of
         approximately $38.2 million, amortization of purchased intangibles of approximately $2.2 million, and acquisition-related expenses of
         approximately $1.6 million
•        Non-GAAP operating income (loss) of $(2.0) - 0.0 million, which excludes share-based compensation and related expenses of approximately
         $38.2 million, amortization of purchased intangibles of approximately $2.2 million, and acquisition-related expenses of approximately $1.6
         million
•        Approximately 108.7 million weighted average shares outstanding (basic)
•        Approximately 117.2 million weighted average shares outstanding (diluted)

For the full year ending December 31, 2019, Zendesk expects to report:
•        Revenue in the range of $795.0 - 805.0 million
•        GAAP operating income (loss) in the range of $(154.0) - (149.0) million, which includes share-based compensation and related expenses of
         approximately $154.2 million, amortization of purchased intangibles of approximately $8.8 million, and acquisition-related expenses of
         approximately $4.0 million
•        Non-GAAP operating income of $13.0 - 18.0 million, which excludes share-based compensation and related expenses of approximately
         $154.2 million, amortization of purchased intangibles of approximately $8.8 million, and acquisition-related expenses of approximately $4.0
         million
•        Approximately 110.7 million weighted average shares outstanding (basic)
•        Approximately 119.3 million weighted average shares outstanding (diluted)
•        Free cash flow in the range of $55.0 - 65.0 million

We have not reconciled free cash flow guidance to net cash from operating activities for the full year 2019 because we do not provide guidance on
the reconciling items between net cash from operating activities and free cash flow, as a result of the uncertainty regarding, and the potential
variability of, these items. The actual amount of such reconciling items will have a significant impact on our free cash flow and, accordingly, a
reconciliation of net cash from operating activities to free cash flow for the full year 2019 is not available without unreasonable effort.

Zendesk’s estimates of share-based compensation and related expenses, amortization of purchased intangibles, acquisition-related expenses,
weighted average shares outstanding, and free cash flow in future periods assume, among other things, the occurrence of no additional
acquisitions, investments or restructurings, and no further revisions to share-based compensation and related expenses.

Shareholder Letter and Conference Call Information

The detailed Shareholder Letter is available at https://investor.zendesk.com and Zendesk will host a conference call to answer questions today,
February 5, 2019, at 2:00 p.m. Pacific Time, 5:00 p.m. Eastern Time. A live webcast of the conference call will be available at
https://investor.zendesk.com. The conference call can also be accessed by dialing 833-287-0801, or +1 647-689-4460 (outside the U.S. and Canada).
The conference ID is 2737549. A replay of the call via webcast will be available at https://investor.zendesk.com or by dialing 800-585-8367 or +1 416-
621-4642 (outside the U.S. and Canada) and entering passcode 2737549. The dial-in replay will be available until the end of day February 7, 2019.
The webcast replay will be available for 12 months.

About Zendesk
The best customer experiences are built with Zendesk. Zendesk’s powerful and flexible customer service and engagement platform scales to meet
the needs of any business, from startups and small businesses to growth companies and enterprises. Zendesk serves businesses across a
multitude of industries, with more than 125,000 paid customer accounts offering service and support in more than 30 languages. Headquartered in
San Francisco, Zendesk operates worldwide with 16 offices in North America, Europe, Asia, Australia, and South America. Learn more at
www.zendesk.com.
               Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 10 of 20



Forward-Looking Statements

This press release contains forward-looking statements, including, among other things, statements regarding Zendesk’s future financial
performance, its continued investment to grow its business, and progress toward its long-term financial objectives. Words such as “may,”
“should,” “will,” “believe,” “expect,” “anticipate,” “target,” “project,” and similar phrases that denote future expectation or intent regarding
Zendesk’s financial results, operations, and other matters are intended to identify forward-looking statements. You should not rely upon forward-
looking statements as predictions of future events.

The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties, and other factors
that may cause Zendesk’s actual results, performance, or achievements to differ materially, including (i) adverse changes in general economic or
market conditions; (ii) Zendesk’s ability to adapt its products to changing market dynamics and customer preferences or achieve increased market
acceptance of its products; (iii) Zendesk’s ability to effectively expand its sales capabilities; (iv) Zendesk’s ability to effectively market and sell its
products to larger enterprises; (v) Zendesk’s expectation that the future growth rate of its revenues will decline, and that, as its costs increase,
Zendesk may not be able to generate sufficient revenues to achieve or sustain profitability; (vi) the intensely competitive market in which Zendesk
operates and the difficulty that Zendesk may have in competing effectively; (vii) Zendesk’s ability to introduce and market new products and to
support its products on a shared services platform; (viii) Zendesk’s ability to integrate acquired businesses and technologies successfully or
achieve the expected benefits of such acquisitions; (ix) Zendesk’s ability to effectively manage its growth and organizational change, including its
international expansion strategy; (x) potential breaches in Zendesk’s security measures or unauthorized access to its customers’ data; (xi)
Zendesk's ability to comply with privacy and data security regulations; (xii) the development of the market for software as a service business
software applications; (xiii) potential service interruptions or performance problems associated with Zendesk’s technology and infrastructure; (xiv)
real or perceived errors, failures, or bugs in its products; (xv) Zendesk’s substantial reliance on its customers renewing their subscriptions and
purchasing additional subscriptions; and (xvi) Zendesk’s ability to accurately forecast expenditures on third-party managed hosting services.

The forward-looking statements contained in this press release are also subject to additional risks, uncertainties, and factors, including those more
fully described in Zendesk’s filings with the Securities and Exchange Commission, including its Quarterly Report on Form 10-Q for the quarter
ended September 30, 2018. Further information on potential risks that could affect actual results will be included in the subsequent periodic and
current reports and other filings that Zendesk makes with the Securities and Exchange Commission from time to time, including its Annual Report
on Form 10-K for the year ended December 31, 2018.

Forward-looking statements represent Zendesk’s management’s beliefs and assumptions only as of the date such statements are made. Zendesk
undertakes no obligation to update any forward-looking statements made in this press release to reflect events or circumstances after the date of
this press release or to reflect new information or the occurrence of unanticipated events, except as required by law.
                  Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 11 of 20



Condensed Consolidated Statements of Operations
(In thousands, except per share data; unaudited)

                                                                                 Three Months Ended December 31,               Year Ended December 31,
                                                                                                            2017                                      2017
                                                                                      2018               *As adjusted           2018               *As adjusted
 Revenue                                                                         $     172,245       $        121,916      $     598,746       $        430,165
 Cost of revenue                                                                        51,048                 34,958            181,255                127,422
 Gross profit                                                                          121,197                 86,958            417,491                302,743
 Operating expenses:
 Research and development                                                               45,142                 30,779            160,260                115,291
 Sales and marketing                                                                    82,890                 60,854            291,668                211,918
 General and administrative                                                             29,682                 22,177            103,491                 81,680
 Total operating expenses                                                              157,714                113,810            555,419                408,889
 Operating loss                                                                        (36,517)               (26,852)          (137,928)              (106,146)
 Other income (expense), net:
 Interest income                                                                         5,181                  1,079             15,086                  3,542
 Interest expense                                                                       (6,455)                       -          (19,882)                     -
 Other income (expense), net                                                                 (275)                  63                 (467)             (1,055)
 Total other income (expense), net                                                      (1,549)                 1,142              (5,263)                2,487
 Loss before benefit from income taxes                                                 (38,066)               (25,710)          (143,191)              (103,659)
 Benefit from income taxes                                                              (4,816)                    (732)         (12,107)                (1,518)
 Net loss                                                                        $     (33,250)      $        (24,978)     $    (131,084)      $       (102,141)
 Net loss per share, basic and diluted                                           $        (0.31)     $           (0.24)    $        (1.24)     $          (1.02)
 Weighted-average shares used to compute net loss per share, basic and diluted         107,387                102,044            105,567                 99,918
*Adjusted to reflect the adoption of ASC 606.
                  Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 12 of 20



Condensed Consolidated Balance Sheets
(In thousands, except par value; unaudited)

                                                                                                                                          December 31,
                                                                                                                          December 31,        2017
                                                                                                                              2018            *As adjusted
 Assets
 Current assets:
 Cash and cash equivalents                                                                                            $        126,518    $        109,370
 Marketable securities                                                                                                         300,213             137,576
 Accounts receivable, net of allowance for doubtful accounts of $2,571 and $1,252 as of December 31, 2018 and 2017,
 respectively                                                                                                                   85,280              57,096
 Deferred costs                                                                                                                 24,712              15,771
 Prepaid expenses and other current assets                                                                                      35,873              24,165
 Total current assets                                                                                                          572,596             343,978
 Marketable securities, noncurrent                                                                                             393,671              97,447
 Property and equipment, net                                                                                                    75,654              59,157
 Deferred costs, noncurrent                                                                                                     26,914              15,395
 Goodwill and intangible assets, net                                                                                           146,327              67,034
 Other assets                                                                                                                   22,717               8,359
 Total assets                                                                                                         $      1,237,879    $        591,370


 Liabilities and stockholders’ equity
 Current liabilities:
 Accounts payable                                                                                                     $         16,820    $          5,307
 Accrued liabilities                                                                                                            34,097              21,876
 Accrued compensation and related benefits                                                                                      46,603              29,017
 Deferred revenue                                                                                                              245,243             173,147
 Total current liabilities                                                                                                     342,763             229,347
 Convertible senior notes, net                                                                                                 458,176                   -
 Deferred revenue, noncurrent                                                                                                    2,719               1,213
 Other liabilities                                                                                                              17,300               6,626
 Total liabilities                                                                                                             820,958             237,186
 Stockholders’ equity:
 Preferred stock, par value $0.01 per share                                                                                          -                   -
 Common stock, par value $0.01 per share                                                                                         1,080               1,031
 Additional paid-in capital                                                                                                    950,693             753,568
 Accumulated other comprehensive loss                                                                                           (5,724)             (2,372)
 Accumulated deficit                                                                                                          (529,128)           (398,043)
 Total stockholders’ equity                                                                                                    416,921             354,184
 Total liabilities and stockholders’ equity                                                                           $      1,237,879    $        591,370
*Adjusted to reflect the adoption of ASC 606.
                 Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 13 of 20



Condensed Consolidated Statements of Cash Flows
(In thousands; unaudited)

                                                                                    Three Months Ended December 31,               Year Ended December 31,
                                                                                                               2017                                      2017
                                                                                         2018               *As adjusted           2018               *As adjusted
Cash flows from operating activities
Net loss                                                                            $     (33,250)      $        (24,978)     $    (131,084)      $       (102,141)
Adjustments to reconcile net loss to net cash provided by operating activities:
Depreciation and amortization                                                               9,327                  7,668             36,520                 31,931
Share-based compensation                                                                   32,902                 22,128            119,483                 84,553
Amortization of deferred costs                                                              6,180                  4,102             21,304                 14,434
Amortization of debt discount and issuance costs                                            6,101                        -           18,766                       -
Income tax benefit related to convertible senior notes                                     (5,731)                       -          (13,784)                      -
Other                                                                                            (16)                 222             2,848                     603
Changes in operating assets and liabilities:
Accounts receivable                                                                        (3,286)                (6,162)           (30,007)               (21,201)
Prepaid expenses and other current assets                                                       (453)                    4          (10,620)                (5,112)
Deferred costs                                                                            (14,182)                (7,167)           (40,898)               (22,762)
Other assets and liabilities                                                                6,608                     (442)           6,635                 (5,765)
Accounts payable                                                                          (13,073)                (5,398)             7,534                  1,839
Accrued liabilities                                                                        (3,229)                     76             3,844                  6,919
Accrued compensation and related benefits                                                  12,539                  5,896             15,026                  7,399
Deferred revenue                                                                           22,501                 21,357             73,053                 51,531
Net cash provided by operating activities                                                  22,938                 17,306             78,620                 42,228
Cash flows from investing activities
Purchases of property and equipment                                                        (8,191)                (3,062)           (35,323)               (16,396)
Internal-use software development costs                                                    (1,455)                (2,284)             (7,005)               (7,521)
Purchases of marketable securities                                                       (108,800)               (42,030)          (700,226)              (177,309)
Proceeds from maturities of marketable securities                                          39,063                 27,775            170,882                116,735
Proceeds from sales of marketable securities                                               30,584                  2,946             71,359                 31,090
Cash paid for acquisitions, net of cash acquired                                                   -                     -          (79,363)               (16,470)
Purchase of strategic investment                                                          (10,000)                       -          (10,000)                      -
Net cash used in investing activities                                                     (58,799)               (16,655)          (589,676)               (69,871)
Cash flows from financing activities
Proceeds from issuance of convertible senior notes, net of issuance costs paid of
$13,561                                                                                            -                     -          561,439                       -
Purchase of capped call related to convertible senior notes                                        -                     -          (63,940)                      -
Proceeds from exercise of employee stock options                                            2,896                 13,332             16,150                 31,882
Proceeds from employee stock purchase plan                                                  5,441                  3,268             21,440                 14,248
Taxes paid related to net share settlement of share-based awards                           (1,447)                    (574)           (5,213)               (2,989)
Other                                                                                           (772)                    -                (813)                   -
Net cash provided by financing activities                                                   6,118                 16,026            529,063                 43,141
Effect of exchange rate changes on cash, cash equivalents and restricted cash                    36                    40                  (19)                 328
Net increase (decrease) in cash, cash equivalents and restricted cash                     (29,707)                16,717             17,988                 15,826
Cash, cash equivalents and restricted cash at beginning of period                         158,583                 94,171            110,888                 95,062
Cash, cash equivalents and restricted cash at end of period                         $     128,876       $        110,888      $     128,876       $        110,888
*Adjusted to reflect the adoption of ASC 606 and ASU 2016-18.
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 14 of 20




Non-GAAP Results
(In thousands, except per share data)
The following table shows Zendesk’s GAAP results reconciled to non-GAAP results included in this release.

                                                                             Three Months Ended December 31,              Year Ended December 31,
                                                                                                       2017                                     2017
                                                                                 2018                                     2018
                                                                                                    *As adjusted                             *As adjusted
Reconciliation of gross profit and gross margin
GAAP gross profit                                                            $    121,197       $        86,958       $    417,491       $       302,743
Plus: Share-based compensation                                                      4,335                 2,372             14,835                 9,040
Plus: Employer tax related to employee stock transactions                            242                    129              1,036                   530
Plus: Amortization of purchased intangibles                                         1,647                   612              3,789                 3,209
Plus: Amortization of share-based compensation capitalized in internal-use
                                                                                     403                    417              1,487                 1,774
software
Plus: Acquisition-related expenses                                                      114                     -             152                        -
Non-GAAP gross profit                                                        $    127,938       $        90,488       $    438,790       $       317,296
GAAP gross margin                                                                       70%                   71%                70%                   70%
Non-GAAP adjustments                                                                     4%                     3%                3%                    4%
Non-GAAP gross margin                                                                   74%                   74%                73%                   74%


Reconciliation of operating expenses
GAAP research and development                                                $     45,142       $        30,779       $    160,260       $       115,291
Less: Share-based compensation                                                    (10,929)               (7,697)           (41,365)              (29,970)
Less: Employer tax related to employee stock transactions                          (1,826)                 (816)            (3,884)               (1,971)
Less: Acquisition-related expenses                                                   (542)                 (406)            (2,335)                 (843)
Non-GAAP research and development                                            $     31,845       $        21,860       $    112,676       $        82,507
GAAP research and development as percentage of revenue                                  26%                   25%                27%                   27%
Non-GAAP research and development as percentage of revenue                              18%                   18%                19%                   19%


GAAP sales and marketing                                                     $     82,890       $        60,854       $    291,668       $       211,918
Less: Share-based compensation                                                    (10,436)               (6,298)           (37,882)              (24,279)
Less: Employer tax related to employee stock transactions                            (523)                 (356)            (2,158)               (1,164)
Less: Amortization of purchased intangibles                                          (570)                 (135)              (975)                 (495)
Less: Acquisition-related expenses                                                   (389)                 (281)            (1,259)                 (750)
Non-GAAP sales and marketing                                                 $     70,972       $        53,784       $    249,394       $       185,230
GAAP sales and marketing as percentage of revenue                                       48%                   50%                49%                   49%
Non-GAAP sales and marketing as percentage of revenue                                   41%                   44%                42%                   43%


GAAP general and administrative                                              $     29,682       $        22,177       $    103,491       $        81,680
Less: Share-based compensation                                                     (7,203)               (5,761)           (25,401)              (21,263)
Less: Employer tax related to employee stock transactions                            (965)                 (671)            (1,837)               (1,184)
Less: Acquisition-related expenses                                                 (1,165)                    (45)          (3,073)                 (566)
Non-GAAP general and administrative                                          $     20,349       $        15,700       $     73,180       $        58,667
GAAP general and administrative as percentage of revenue                                17%                   18%                17%                   19%
Non-GAAP general and administrative as percentage of revenue                            12%                   13%                12%                   14%


Reconciliation of operating income (loss) and operating margin
GAAP operating loss                                                          $    (36,517)      $       (26,852)      $   (137,928)      $      (106,146)
Plus: Share-based compensation                                                     32,903                22,128            119,483                84,552
Plus: Employer tax related to employee stock transactions                           3,556                 1,972              8,915                 4,849
Plus: Amortization of purchased intangibles                                         2,217                   747              4,764                 3,704
Plus: Acquisition-related expenses                                                  2,210                   732              6,819                 2,159
Plus: Amortization of share-based compensation capitalized in internal-use
                                                                                     403                    417              1,487                 1,774
software
Non-GAAP operating income (loss)                                             $      4,772       $          (856)      $      3,540       $        (9,108)
GAAP operating margin                                                                   (21)%                 (22)%              (23)%                 (25)%
            Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 15 of 20

Non-GAAP adjustments                               24%       21%       24%      23%
Non-GAAP operating margin                          3%        (1)%       1%      (2)%
                 Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 16 of 20




                                                                              Three Months Ended December 31,            Year Ended December 31,
                                                                                                       2017                                   2017
                                                                                  2018              *As adjusted         2018              *As adjusted
Reconciliation of net income (loss)
GAAP net loss                                                                $     (33,250)     $       (24,978)     $   (131,084)     $      (102,141)
Plus: Share-based compensation                                                      32,903               22,128          119,483                84,552
Plus: Employer tax related to employee stock transactions                            3,556                1,972             8,915                4,849
Plus: Amortization of purchased intangibles                                          2,217                  747             4,764                3,704
Plus: Acquisition-related expenses                                                   2,210                  732             6,819                2,159
Plus: Amortization of share-based compensation capitalized in internal-use
                                                                                      403                   417             1,487                1,774
software
Plus: Amortization of debt discount and issuance costs                               6,101                     -          18,766                      -
Less: Income tax effects and adjustments                                            (2,969)                (214)           (6,122)                    -
Non-GAAP net income (loss)                                                   $      11,171      $           804      $    23,028       $        (5,103)


Reconciliation of net income (loss) per share, basic
GAAP net loss per share, basic                                               $       (0.31)     $         (0.24)     $      (1.24)     $         (1.02)
Non-GAAP adjustments to net loss                                                      0.41                 0.25              1.46                 0.97
Non-GAAP net income (loss) per share, basic                                  $        0.10      $          0.01      $       0.22      $         (0.05)


Reconciliation of net income (loss) per share, diluted
GAAP net loss per share, diluted                                             $       (0.31)     $         (0.24)     $      (1.24)     $         (1.02)
Non-GAAP adjustments to net loss                                                      0.41                 0.25              1.45                 0.97
Non-GAAP net income (loss) per share, diluted                                $        0.10      $          0.01      $       0.21      $         (0.05)


Weighted-average shares used in GAAP per share calculation,
basic                                                                              107,387              102,044          105,567                99,918


Weighted-average shares used in non-GAAP per share calculation
Basic                                                                              107,387              102,044          105,567                99,918
Diluted                                                                            113,687              106,376           111,733               99,918


Computation of free cash flow
Net cash provided by operating activities                                    $      22,938      $        17,306      $    78,620       $        42,228
Less: purchases of property and equipment                                           (8,191)              (3,062)          (35,323)             (16,396)
Less: internal-use software development costs                                       (1,455)              (2,284)           (7,005)              (7,521)
Free cash flow                                                               $      13,292      $        11,960      $    36,292       $        18,311


Net cash provided by operating activities margin                                         13%                  14%               13%                  10%
Non-GAAP adjustments                                                                     (5)%                 (4)%              (7)%                 (6)%
Free cash flow margin                                                                    8%                   10%               6%                   4%
*Adjusted to reflect the adoption of ASC 606 and ASU 2016-18.
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 17 of 20



About Non-GAAP Financial Measures

To provide investors and others with additional information regarding Zendesk’s results, the following non-GAAP financial measures were
disclosed: non-GAAP gross profit and gross margin, non-GAAP operating expenses, non-GAAP operating income (loss) and operating margin,
non-GAAP net income (loss), non-GAAP net income (loss) per share, basic and diluted, free cash flow, and free cash flow margin.

Specifically, Zendesk excludes the following from its historical and prospective non-GAAP financial measures, as applicable:

Share-based Compensation and Amortization of Share-based Compensation Capitalized in Internal-use Software: Zendesk utilizes share-based
compensation to attract and retain employees. It is principally aimed at aligning their interests with those of its stockholders and at long-term
retention, rather than to address operational performance for any particular period. As a result, share-based compensation expenses vary for
reasons that are generally unrelated to financial and operational performance in any particular period.

Employer Tax Related to Employee Stock Transactions: Zendesk views the amount of employer taxes related to its employee stock transactions as
an expense that is dependent on its stock price, employee exercise and other award disposition activity, and other factors that are beyond
Zendesk’s control. As a result, employer taxes related to its employee stock transactions vary for reasons that are generally unrelated to financial
and operational performance in any particular period.

Amortization of Purchased Intangibles: Zendesk views amortization of purchased intangible assets, including the amortization of the cost
associated with an acquired entity’s developed technology, as items arising from pre-acquisition activities determined at the time of an acquisition.
While these intangible assets are evaluated for impairment regularly, amortization of the cost of purchased intangibles is an expense that is not
typically affected by operations during any particular period.

Acquisition-Related Expenses: Zendesk views acquisition-related expenses, such as transaction costs, integration costs, restructuring costs, and
acquisition-related retention payments, including amortization of acquisition-related retention payments capitalized in internal-use software, as
events that are not necessarily reflective of operational performance during a period. In particular, Zendesk believes the consideration of measures
that exclude such expenses can assist in the comparison of operational performance in different periods which may or may not include such
expenses.

Amortization of Debt Discount and Issuance Costs: In March 2018, Zendesk issued $575 million of convertible senior notes due in 2023, which bear
interest at an annual fixed rate of 0.25%. The imputed interest rate of the convertible senior notes was approximately 5.26%. This is a result of the
debt discount recorded for the conversion feature that is required to be separately accounted for as equity, and debt issuance costs, which reduce
the carrying value of the convertible debt instrument. The debt discount is amortized as interest expense together with the issuance costs of the
debt. The expense for the amortization of debt discount and debt issuance costs is a non-cash item, and we believe the exclusion of this interest
expense will provide for a more useful comparison of our operational performance in different periods.

Income Tax Effects: We utilize a fixed long-term projected tax rate in our computation of the non-GAAP income tax provision to provide better
consistency across the interim reporting periods. In projecting this long-term non-GAAP tax rate, we utilize a financial projection that excludes the
direct impact of our other non-GAAP adjustments. The projected rate considers other factors such as our current operating structure, existing tax
positions in various jurisdictions, and key legislation in major jurisdictions where we operate. For the fiscal year ending December 31, 2018, we have
determined the projected non-GAAP tax rate to be 21%. We will periodically re-evaluate this tax rate, as necessary, for significant events, based on
relevant tax law changes, material changes in the forecasted geographic earnings mix, and any significant acquisitions.

Zendesk provides disclosures regarding its free cash flow, which is defined as net cash from operating activities, less purchases of property and
equipment and internal-use software development costs. Free cash flow margin is calculated as free cash flow as a percentage of total revenue.
Zendesk uses free cash flow, free cash flow margin, and other measures, to evaluate the ability of its operations to generate cash that is available
for purposes other than capital expenditures and capitalized software development costs. Zendesk believes that information regarding free cash
flow and free cash flow margin provides investors with an important perspective on the cash available to fund ongoing operations.

Zendesk has not reconciled free cash flow guidance to net cash from operating activities for the year ending December 31, 2019 because Zendesk
does not provide guidance on the reconciling items between net cash from operating activities and free cash flow, as a result of the uncertainty
regarding, and the potential variability of, these items. The actual amount of such reconciling items will have a significant impact on Zendesk’s free
cash flow and, accordingly, a reconciliation of net cash from operating activities to free cash flow for the year ending December 31, 2019 is not
available without unreasonable effort.
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 18 of 20




Zendesk does not provide a reconciliation of its non-GAAP operating margin guidance to GAAP operating margin for future periods beyond the
current fiscal year because Zendesk does not provide guidance on the reconciling items between GAAP operating margin and non-GAAP operating
margin for such periods, as a result of the uncertainty regarding, and the potential variability of, these items. The actual amount of such reconciling
items will have a significant impact on Zendesk’s non-GAAP operating margin and, accordingly, a reconciliation of GAAP operating margin to non-
GAAP operating margin guidance for such periods is not available without unreasonable effort.

Zendesk’s disclosures regarding its expectations for its non-GAAP gross margin include adjustments to its expectations for its GAAP gross margin
that exclude share-based compensation and related expenses in Zendesk’s cost of revenue, amortization of purchased intangibles primarily related
to developed technology, and acquisition-related expenses. The share-based compensation and related expenses excluded due to such adjustments
are primarily comprised of the share-based compensation and related expenses for employees associated with Zendesk’s infrastructure and
customer experience organization.

Zendesk does not provide a reconciliation of its non-GAAP gross margin guidance to GAAP gross margin for future periods because Zendesk does
not provide guidance on the reconciling items between GAAP gross margin and non-GAAP gross margin, as a result of the uncertainty regarding,
and the potential variability of, these items. The actual amount of such reconciling items will have a significant impact on Zendesk’s non-GAAP
gross margin and, accordingly, a reconciliation of GAAP gross margin to non-GAAP gross margin guidance for the period is not available without
unreasonable effort.

Zendesk uses non-GAAP financial information to evaluate its ongoing operations and for internal planning and forecasting purposes. Zendesk’s
management does not itself, nor does it suggest that investors should, consider such non-GAAP financial measures in isolation from, or as a
substitute for, financial information prepared in accordance with GAAP. Zendesk presents such non-GAAP financial measures in reporting its
financial results to provide investors with an additional tool to evaluate Zendesk’s operating results. Zendesk believes these non-GAAP financial
measures are useful because they allow for greater transparency with respect to key metrics used by management in its financial and operational
decision-making. This allows investors and others to better understand and evaluate Zendesk’s operating results and future prospects in the same
manner as management.

Zendesk’s management believes it is useful for itself and investors to review, as applicable, both GAAP information that may include items such as
share-based compensation and related expenses, amortization of debt discount and issuance costs, amortization of purchased intangibles, and
acquisition-related expenses, and the non-GAAP measures that exclude such information in order to assess the performance of Zendesk’s business
and for planning and forecasting in subsequent periods. When Zendesk uses such a non-GAAP financial measure with respect to historical
periods, it provides a reconciliation of the non-GAAP financial measure to the most closely comparable GAAP financial measure. When Zendesk
uses such a non-GAAP financial measure in a forward-looking manner for future periods, and a reconciliation is not determinable without
unreasonable effort, Zendesk provides the reconciling information that is determinable without unreasonable effort and identifies the information
that would need to be added or subtracted from the non-GAAP measure to arrive at the most directly comparable GAAP measure. Investors are
encouraged to review the related GAAP financial measures and the reconciliation of these non-GAAP financial measures to their most directly
comparable GAAP financial measure as detailed above.

About Operating Metrics
Zendesk reviews a number of operating metrics to evaluate its business, measure performance, identify trends, formulate business plans, and make
strategic decisions. These include the number of paid customer accounts on Zendesk Support, Zendesk Chat, and its other products, dollar-based
net expansion rate, monthly recurring revenue represented by its churned customers, and the percentage of its monthly recurring revenue from
Support originating from customers with 100 or more agents on Support.

Zendesk defines the number of paid customer accounts at the end of any particular period as the sum of (i) the number of accounts on Support,
exclusive of its legacy Starter plan, free trials, or other free services, (ii) the number of accounts using Chat, exclusive of free trials or other free
services, and (iii) the number of accounts on all of its other products, exclusive of free trials and other free services, each as of the end of the period
and as identified by a unique account identifier. In the quarter ended June 30, 2018, Zendesk began to offer an omnichannel subscription which
provides access to multiple products through a single paid customer account, Zendesk Suite. All of the Suite paid customer accounts are included
in the number of accounts on all of Zendesk’s other products and are not included in the number of paid customer accounts using Support or Chat.
Existing customers may also expand their utilization of Zendesk’s products by adding new accounts and a single consolidated organization or
customer may have multiple accounts across each of Zendesk’s products to service separate subsidiaries, divisions, or work processes. Other than
usage of Zendesk’s products through its omnichannel subscription offering, each of
              Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 19 of 20



these accounts is also treated as a separate paid customer account. Zendesk does not currently include accounts on its sales force automation
product, Sell, in its determination of the number of paid customer accounts.

Zendesk’s dollar-based net expansion rate provides a measurement of its ability to increase revenue across its existing customer base through
expansion of authorized agents associated with a paid customer account, upgrades in subscription plans, and the purchase of additional products
as offset by churn, contraction in authorized agents associated with a paid customer account, and downgrades in subscription plans. Zendesk’s
dollar-based net expansion rate is based upon monthly recurring revenue for a set of paid customer accounts on its products. Monthly recurring
revenue for a paid customer account is a legal and contractual determination made by assessing the contractual terms of each paid customer
account, as of the date of determination, as to the revenue Zendesk expects to generate in the next monthly period for that paid customer account,
assuming no changes to the subscription and without taking into account any platform usage above the subscription base, if any, that may be
applicable to such subscription. Monthly recurring revenue is not determined by reference to historical revenue, deferred revenue, or any other
GAAP financial measure over any period. It is forward-looking and contractually derived as of the date of determination.

Zendesk calculates its dollar-based net expansion rate by dividing the retained revenue net of contraction and churn by Zendesk’s base revenue.
Zendesk defines its base revenue as the aggregate monthly recurring revenue across its products for customers with paid customer accounts as of
the date one year prior to the date of calculation. Zendesk defines the retained revenue net of contraction and churn as the aggregate monthly
recurring revenue across its products for the same customer base included in the measure of base revenue at the end of the annual period being
measured. The dollar-based net expansion rate is also adjusted to eliminate the effect of certain activities that Zendesk identifies involving the
consolidation of customer accounts or the split of a single paid customer account into multiple paid customer accounts. In addition, the dollar-
based net expansion rate is adjusted to include paid customer accounts in the customer base used to determine retained revenue net of contraction
and churn that share common corporate information with customers in the customer base that are used to determine the base revenue. Giving effect
to this consolidation results in Zendesk’s dollar-based net expansion rate being calculated across approximately 100,400 customers, as compared to
the approximately 136,600 total paid customer accounts as of December 31, 2018.

To the extent that Zendesk can determine that the underlying customers do not share common corporate information, Zendesk does not aggregate
paid customer accounts associated with reseller and other similar channel arrangements for the purposes of determining its dollar-based net
expansion rate. While not material, Zendesk believes the failure to account for these activities would otherwise skew the dollar-based net expansion
metrics associated with customers that maintain multiple paid customer accounts across its products and paid customer accounts associated with
reseller and other similar channel arrangements.

Zendesk does not currently incorporate operating metrics associated with its legacy analytics product, its legacy Outbound product, Sell, its legacy
Starter plan, free trials, or other free services into its measurement of dollar-based net expansion rate.

For a more detailed description of how Zendesk calculates its dollar-based net expansion rate, please refer to Zendesk’s periodic reports filed with
the Securities and Exchange Commission.

Zendesk’s percentage of monthly recurring revenue from Support that is generated by customers with 100 or more agents on Support is determined
by dividing the monthly recurring revenue from Support for paid customer accounts with 100 or more agents on Support as of the measurement
date by the monthly recurring revenue from Support for all paid customer accounts on Support as of the measurement date. Zendesk determines the
customers with 100 or more agents on Support as of the measurement date based on the number of activated agents on Support at the measurement
date and includes adjustments to aggregate paid customer accounts that share common corporate information. For the purpose of determining this
metric, Zendesk builds an estimation of the proportion of monthly recurring revenue from Suite attributable to Support and includes such portion in
the monthly recurring revenue from Support.

Zendesk does not currently incorporate operating metrics associated with products other than Support into its measurement of the percentage of
monthly recurring revenue from Support that is generated by customers with 100 or more agents on Support.

Zendesk determines the annualized value of a contract by annualizing the monthly recurring revenue for such contract.

Source: Zendesk, Inc.

Contact:
Zendesk, Inc.
Investor Contact:
Marc Cabi, +1 415-852-3877
             Case 3:19-cv-06968-CRB Document 54-5 Filed 06/29/20 Page 20 of 20



ir@zendesk.com

or

Media Contact:
Tian Lee, +1 415-231-0847
press@zendesk.com
